DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2022 has been considered by the examiner.
Response to Arguments 
	Applicant’s arguments (hereafter, “Remarks”) filed 12/28/2021 have been entered.
	On page 3 of Remarks, Applicant notes the language in the preamble of the claim, and, in reply, it is the examiner’s position that application of the formulations addressed by the cited references would result in the effects described in the preamble of the claim since performance of method steps cannot be separated from results of those steps.  
	Regarding the Cho reference, Applicant argues that the parts by weight language is distinguished from weight percent, however this argument is not persuasive in view of Cho’s teaching as a whole which encompasses a birch sap weight percentage in a range overlapping with the instantly claimed qualitative presence of birch sap as a part in a composition as a whole wherein said compositions a whole further includes birch bark extract which itself comprises betulin.  Specifically, see, for instance, Cho translation page 2, full paragraph 15 which begins “Also, the cosmetic preparation using the skin barrier improvement and whitening cosmetic composition containing birch sap and herbal extract according to the present invention comprise 10 to 95 parts by weight of birch sap, 0.1 to 20 parts by weight of the extract of Liliaceae, 0.1 to 20 parts by weight of orange extract And 20 to 50 parts by weight of white willow extract…”.  This range includes a percentage range which overlaps with the instantly claimed percentage range.  Applicant’s citation to the previous paragraph where the percentages of four extracts ranges are named does not indicate Cho’s broadest teaching and is considered to constitute a citation to a preferred embodiment or range rather than Cho’s disclosure as a whole.  “Generally, differences in 
	Applicant argues that Cho’s alleged teaching of birch sap concentration in a total formulation is outside the claimed range; considering Cho as a whole, this is not persuasive.  See for instance Cho’s example on page 4/11 of the translation, see paragraph 6 which includes birch sap presence in the amount of 10 to 95 parts by weight in combination with three other components each in the presence of 0.1 to 20 parts by weight such that the total amount of birch sap in the total composition may be in an amount overlapping with the instantly claimed range/amount of 74.8-99% as further recited in claim 21.  Cho will not be limited to a particular example or amount but rather will be considered for its teaching as a whole for what it reasonably would have suggested to the ordinary artisan, and it is maintained that Cho teaches birch sap-including formulations to be topically applied for the benefit to the skin further detailed in Cho.  Applicant’s citation that birch sap is limited to 0.1 to 20% by weight is not Cho’s disclosure as a whole or Cho’s broadest teaching, and Cho is considered to teach ranges overlapping with those claimed.
Applicant further argues that Cho does not teach birch extract particular components or betulin.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Cho has been cited for its teaching of birch sap, no water, and no chelating agent, and Krasutsky has been further supplied for specifying betulin content from a plant extract which may be birch bark extract also identified by betulin purity.  Neubourg has been cited for teaching a topical formulation comprising a triterpenoid which may be betulin.  These references in combination are considered to teach the desirability of birch sap, birch bark extract, and betulin in method of applying a topical formulation.


In reply, it is clarified that the examiner’s position is that it would have been obvious to use betulin which is the birch bark extract having the purity specified by Krasutsky in place of the birch bark sap component or in place of some of the birch bark sap component taught by Cho, and that one would have been motivated to do so to achieve good purity per Krasutsky’s teachings and therefore good control over the amount of betulin included.  It is maintained that Neubourg provides rationale for caring for the skin by application of a topical formulation comprising betulin or a betulin-containing component, where one would have been motivated based on a reasonable expectation of additive benefits of birch sap and birch bark extract based on the similar topical formulations of Cho and Neubourg in combination with Krasutsky’s teachings of how to achieve essentially a standardized or purified birch plant product, see page 5 of non-final Office action mailed 9/28/2021.
Applicant alleges that the transdermal absorption of betulin is unexpectedly and significantly improved in a skincare cosmetic composition that includes birch sap but no added water component compared with a composition comprising water and no birch sap or a composition comprising both birch sap and water.  In reply, first of all, Applicant’s argument is directed to the exclusion of water whereas the claims are only directed to “no added water”, therefore the arguments are not commensurate in scope with the claimed invention.  Furthermore, in reply, this argument has been considered but is not persuasive in view of Cho’s teaching which does not include added water.  Finally, in reply, the cited references teach topical application of birch sap, betulin, and birch bark extract thereby meeting the limitations claimed when combined.  It is maintained that it would have been obvious to combine these components at least based on Cho’s teaching of topical application of formulations comprising birch sap, Krasutsky’s teaching of extraction processes of birch bark extract comprising betulin, and Neubourg’s teaching of betulin in skin barrier improving formulations.
Applicant argues that Cho does not lead to the claimed invention based on Cho’s alleged teaching that birch sap has no effect on performance, teaching only birch extract and not betulin or any particular component of the birch sap or birch extract.  IN reply, this argument is not persuasive since the rejection of record does not rely on Cho alone.  Applicant’s subsequent argument that Cho teaches away is not persuasive since Cho actually teaches benefits of skin whitening and improvement of skin barrier function from the topical application of formulations comprising birch sap, thereby meeting a limit of the claims.  Further still, the data in the specification as filed do not appear to demonstrate evidence of unexpected results by a showing of data of practical and statistical significance and commensurate in scope with the claims.  For instance, the data in Table 7 show a comparison of composition 3 which Applicant states to be representative of the instant invention, in comparison with a control composition which includes water in place of the sap; this data is not sufficient to overcome the preponderance of evidence in the record particularly since Cho teaches the sap in the absence of added water as outlined above.

Maintained Grounds of Rejection
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-23, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over KR101682123B1 (hereafter, “Cho”) in view of WO2005/047304 (hereafter, “Krasutsky”) and US 2012/0315315 A1 (hereafter, “Neubourg”).
	The claims as amended are drawn to a method comprising adding birch sap to a skincare cosmetic composition comprising birch bark extract but no added water, wherein the birch bark extract comprise 0.05-99.95% of betulin and as further specified in the claims.
Cho teaches cosmetic compositions comprising birch sap and herbal extracts for the purpose of skin whitening and improvement of skin barrier function; the composition desirably removes free radicals, moisturizes skin, prevents aging, improves the health of the skin, alleviates dry skin, and improves skin barrier states (see abstract, in particular).  The formulation comprises 10-95 parts by weight of birch sap to which additional extracts are added (see Cho claim 4; see also page 2, full paragraph 15 of translation and additional teachings throughout the Cho reference); this amount overlaps with the range of 74.8-99% birch sap as recited in claim 21.  It is noted that this component is used instead of purified water (see last sentence, page 3/11 of translation), and Cho’s examples refer to an aqueous phase but no added water, thereby meeting the limitation claimed.  Further regarding claims 22 and 23, Cho’s examples do not include a chelating agent.
Cho does not specify the betulin content of birch bark extract.  Krasutsky cures this deficiency.  Krasutsky teaches the state of the art for obtaining natural products including betulin from a plant extract including birch bark extract (see abstract, in particular).  Krausutsky teaches betulin obtained in a purity of 98% (Example 7) and further specifies a general impurity level of 0.1% (see page 45, lines 1-2).  Krasutsky generally is directed to a betulin purity of at least 95% by weight (see Krasutsky claim 4).  Krasutsky’s betulin purity in a birch bark extract are considered to meet the range of purity recited in claim 20.
Both Cho and Krasutsky are directed to birch bark extract materials and methods of obtaining compositions comprising them.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made to use betulin which is the birch bark extract having the purity specified by Krasutsky in place of the betulin/birch bark sap component disclosed in Cho, with a reasonable expectation of success.  One would have been motivated to do so to achieve good purity per Krasutsky’s teachings and therefore good control over the amount of betulin included in the product of Cho.
The teachings of Cho and Krasutsky have been delineated above.  Neither of these necessarily teaches the amount of betulin in a total formulation for skincare application nor is it apparent that a single method incorporates birch sap and birch bark extract as required by claim 20.
Neubourg cures this deficiency.  Neubourg teaches topical formulations comprising at least one triterpenoid and benefit agents for the skin.  The triterpenoid may be betulin (see abstract, in particular; see also [0021] and [0214]).  The formulations help maintain the skin barrier from moisture loss (see [0142]).  Betulin is recommended to be included in an amount of at least 0.05 weight percent and more particularly at least 0.2 weight percent (see [0241]).
Cho and Neubourg are both directed to methods of caring for the skin by application of a topical formulation comprising, respectively, a betulin or betulin-containing component; Krasutsky establishes that betulin is extracted or otherwise acquired from a birch extract.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize betulin in a product in an amount recommended by Neubourg in the similar formulations of Cho and Krasutsky, with a reasonable expectation of success.  One would have been motivated to do so based on expected additive benefits of birch sap and birch bark extract based on the similar formulations of Cho, Krasutsky, and Neubourg and further would have been motivated to do so based on Neubourg’s teaching of betulin of the same or similar purity in a moisturizing method and/or skin repairing product.  Neubourg’s suggested amount of at least 0.05 wt% is within the range of 0.5 ppm to 5 wt% as recited in claim 21 and also within the ranges recited in claims 36 and 37.  Moreover, one would have been motivated to perform routine optimixation procedures with regard to the amounts of components in a transdermal formulation in order to maximize benefits and minimize harms and/or expense as is routine in the art.

Conclusion
No claim is allowed.  See potential double patenting issues in child application 17/110,920.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617